Exhibit 10.1

Consultant Agreement

This agreement (“Agreement”) is effective this 12th day of May, 2008 by and
between Thomas G. Smith (“Consultant”) whose address is 8775 Fox Hollow Lane,
Kirtland Hills, Ohio 44060, and Forest City Enterprises, Inc. (“FCE”), whose
address is 50 Public Square, Suite 1360, Cleveland, Ohio 44113.

NOW THEREFORE, In consideration of the mutual covenants and premises herein
contained and other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties, intending to be legally bound, agree as
follows:



1.   Specifications of Work and Payment for Services



  a.   Consultant agrees to provide the services set forth in Addendum A,
attached hereto (the “Services”).



  b.   FCE agrees to pay Consultant, against invoices presented to, and approved
by FCE, for the Services at the compensation rates, as well as approved
expenses, as set forth in Addendum A.



2.   Consultant Status



  a.   Consultant shall at all times be independent contractors and shall have
sole responsibility for and control over all means, methods, techniques,
sequences and procedures for the provision of the Services.



  b.   Consultant agrees that he shall comply with all applicable tax laws and,
will withhold all applicable federal employment taxes and assessments and pay
said taxes and assessments as required by the Internal Revenue code. The Company
shall not be responsible for the payment or withholding of any taxes for the
services performed or income generated by Consultant.



  c.   This Agreement shall not constitute nor should it be construed as
constituting a joint venture or principal/agency relationship between Consultant
and FCE. Consultant agrees that no representations shall be made that he or she
is an agent or employee of FCE.



3.   Indemnity

Consultant shall indemnify and hold FCE, its affiliates, shareholders,
directors, officers, employees, agents, successors, attorneys, and assigns
harmless from and against any and all third party claim or liability (including
reasonable defense costs and attorneys’ fees) to the extent arising from or in
connection with the acts or omissions of Consultant in the course of performing
the services or from the infringement by Consultant of any United States patent,
trademark, copyright or proprietary rights.

4. Confidential Information



  a.   “Confidential Information” is any document or other media or tangible
items that relates to research, development, trade secrets, clients, business
affairs or that contains any other information of a party that was not generally
available to the public when received by the other party. “Confidential
Information” shall not include information that is developed by a party
independently of and without reference to any of the other party’s Confidential
Information.



  b.   Each party hereto shall not disclose to any non-party to the Agreement,
any Confidential Information. The parties agree to protect any Confidential
Information received from the other party using the same degree of care used to
protect its own confidential or proprietary information of like importance, but
in any case using no less than a reasonable degree of care.



  c.   In the event that Consultant is required by law, regulation or court
order to disclose any of FCE’s Confidential Information, Consultant shall
promptly notify FCE in writing prior to making any such disclosure so that a
protective order or other appropriate remedy may be sought. Consultant shall
cooperate with FCE in seeking such order or other remedy. If FCE is not
successful in precluding the requesting legal body from requiring the disclosure
of the Confidential Information, Consultant shall furnish only that portion of
the Confidential Information which is legally required and will exercise all
reasonable efforts to obtain reliable assurances that confidential treatment
will be accorded with the Confidential Information.



  d.   All of FCE’s Confidential Information disclosed under this Agreement
(including information in computer software or held in electronic storage media)
shall be and remain the property of FCE. All such information in tangible form
shall be returned to FCE promptly upon written request or the termination or
expiration of this Agreement, and shall not thereafter be retained in any form
by Consultant, its affiliates, or any employees or independent contractors of
Consultant or its affiliates.



  e.   The parties acknowledge that Confidential Information is unique and
valuable, and that disclosure in breach of this Agreement will result in
irreparable injury for which monetary damages alone would not be an adequate
remedy. Therefore, the parties agree that in the event of a breach or threatened
breach of confidentiality, FCE shall be entitled to specific performance and
injunctive or other equitable relief as a remedy for any such breach or
anticipated breach without the necessity of posting a bond. Any such relief
shall be in addition to and not in lieu of any appropriate relief in the way of
monetary damages.

5. Mutual Non-Solicitation



  a.   Except with FCE’s express written consent, Consultant shall not solicit,
hire, or employ any of FCE’s employees, nor shall Consultant cause, aid, or
provide information to any other person to solicit, hire or employ any of FCE’s
employees. For purposes of this provision, a party’s “employee” shall mean any
individual that is on such party’s payroll during the term of this Agreement and
for the ninety (90) day period following removal from such payroll for any
reason.



  b.   The parties hereto agree that, during the term hereof and for a period of
one (1) year following the termination or expiration of this Agreement, neither
party will, except with the other party’s prior written consent, solicit or
offer employment to an employee of the other party who was directly and
substantively involved in the services performed under this Agreement. This
provision shall not restrict the right of either party to solicit or recruit
generally in the media, and shall not prohibit either party from hiring an
employee of the other who answers any advertisement or who otherwise voluntarily
applies for hire without having been initially personally solicited or recruited
by the hiring party.



6.   Insurance

 



      Consultant agrees to maintain the following insurance coverage:



  a.   Comprehensive General Liability and Property Damage Insurance (including
completed operations and contractual liability) on an occurrence basis in an
amount not less than $2,000,000 combined single limit: and



  b.   Commercial Liability Insurance with minimum limits no less than
$1,000,000 combined single limit; and



  c.   Worker’s Compensation (at statutory limits) and Employer’s Liability
Insurance with minimum limits of $500,000.

FCE and its parents, subsidiaries and affiliates shall be named as additional
insured on the policies and provide evidence of the same within ten (10) days of
the execution of this Agreement.



7.   Termination

This Agreement may be terminated by either party with or without cause by
providing fourteen (14) days written notice to the other party. Consultant’s
obligations and representations under paragraphs (3) (4) and (5) above shall
survive the termination or other expiration of this Agreement. In the event of
notice of such termination, Consultant shall be paid pursuant to services
rendered up to the date of such termination and not thereafter. In the event of
early termination by Consultant, and a fourteen (14) day written notice is not
given, FCE shall have the option to withhold all final payments, including
expenses (if any), until satisfactory release has been received from the
Consultant.



8.   Sole Agreement

This Agreement is the sole agreement for services between FCE and Consultant and
supersedes all prior agreements and understandings with respect to the services
referred to herein.



9.   Controlling Law

The parties agree that this Agreement is made and accepted in the State of Ohio
and the laws of that state shall control the construction, interpretation,
validity, and enforcement of this Agreement as if all relevant aspects of the
performance of this Agreement existed only in that state. The parties hereby
consent to the jurisdiction of the courts of that state with respect to any
rights of action arising under this Agreement.



10.   Miscellaneous Provisions



  a.   Omission of Enforcement Not Waiver. No failure or delay in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any right, power or privilege hereunder.



  b.   Severability. If any provision of this Agreement is found to be
unenforceable, the remainder shall be enforced as fully as possible and the
unenforceable provision shall be deemed modified to the limited extent required
to permit its enforcement in a manner most closely representing the intention of
the Parties as expressed herein.



  c.   Confidentiality of Agreement. Except upon mutual written agreement, or as
may be required by law, neither party shall in any way or in any form disclose
the contents of this Agreement.



  d.   Notices. All notices relating to this Agreement shall be sent to the
parties at the addresses stated below, by registered or certified mail or
nationwide recognized overnight courier. Either party hereto may specify in
writing to the other party a different address for the giving of notices.

     
Notices to Owner:
  Forest City Enterprises, Inc.                    
50 Public Square, Suite 1100                    
Cleveland, Ohio 44113                    
Attention: Charles A. Ratner                    
With Copy to:
  Forest City Enterprises, Inc.                     
50 Public Square, Suite 1360                    
Cleveland, Ohio 44113                    
Attention: General Counsel                    
Notices to Consultant:
  Thomas G. Smith                    
8775 Fox Hollow Lane                    
Kirtland Hills, Ohio 44060-8821                    



  e.   No Warranties. Except as expressly stated herein, the parties hereto
expressly disclaim all warranties, whether express, statutory or implied.



  f.   Force Majeure. Except for payments of outstanding balances when due,
neither party will be liable for any damages or penalties for delay in
performance when such delay is due to the elements, acts of God, acts of civil
or military authority, fires or floods, epidemics, quarantine restrictions, war
or riots, or other circumstances outside the reasonable control of the affected
party.



  g.   Arbitration of Disputes. Any disputes arising hereunder shall be referred
to binding arbitration pursuant to the commercial rules of the American
Arbitration Association.



  h.   Amendments. This Agreement may only be amended by the written agreement
of FCE and the Consultant. No amendments, variations, modifications or changes
herein or hereof shall be binding upon either party unless set forth in a
document duly executed by or on behalf of such party.



  i.   Interpretation of Agreement. Paragraph titles or captions contained in
this Agreement are inserted only as a matter of convenience and for reference,
and in no way define, limit, extend, describe or alter the scope of this
Agreement or any provision hereof. All personal pronouns used in this Agreement
shall include the other genders whether used in the masculine, feminine or
neuter gender, and the singular shall include the plural whenever and as often
as may be appropriate.



  j.   Execution in Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same instrument.

{This space intentionally left blank. Signatures appear on following page.}

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

     
Forest City Enterprises, Inc.
  Consultant:                                       
 
   
By:   /s/ Andrew J. Passen
Name:  Andrew J. Passen
Title:  EVP, Human Resources
Date:  May 16, 2008
  By:   /s/ Thomas G. Smith
Name:   Thomas G. Smith
Title:    Consultant
Date:   May 16, 2008

2

Addendum A
(MASTER CONSULTANT AGREEMENT)

Scope of Services



  a.   Consultant will provide services as follows:



  i)   Consultation on FCE’s insurance portfolio; mentoring Director of
Insurance, assisting transition of CFO, CAO, and Loss Prevention department;
assisting with requests with Compensation Committee matters; and consultation on
other matters utilizing Consultant’s expertise and experience.



  ii)   Consultant shall work twenty (20) hours per week for year one (1), and
ten to fifteen (10- 15) hours per week for year two (2), as defined in paragraph
(b) below.

iii) Consultant shall keep a reserved parking space at his own expense.



  b.   FCE shall reimburse consultant for Consulting Services listed above in
(a) (i) upon presentation of invoices, in the total amount of $250,000 for the
period commencing May 12, 2008 through May 12, 2009, and $150,000 for the period
commencing May 12, 2009 through May 12, 2010.



  c.   FCE shall reimburse Consultant upon presentation of invoices and
receipts, for premiums related to long-term health care, as well as insurance
coverage required by this Agreement.



  d.   FCE shall reimburse Consultant for ancillary expenses in connection with
services rendered in (a) (ii) above, against invoices presented to, and approved
by FCE, for travel and other reasonable expenses incurred by Consultant to
perform his duties and obligations under this Agreement.



  e.   Invoices from Consultant for consulting services will be submitted
bi-weekly by Consultant, net sixty (60).



  f.   This addendum commences on May 12, 2008 and terminates on May 12, 2010,
unless the parties otherwise agree in writing subject to the notice provision.

APPROVAL:

     
Forest City Enterprises, Inc.
By:   /s/ Andrew J. Passen
Name:  Andrew J. Passen
Title:  EVP, Human Resources
Date:  May 16, 2008
  Consultant
By:  /s/ Thomas G. Smith
Name:  Thomas G. Smith          
Date:  May 16, 2008





3